        


 
Change in Control Agreement
This Change in Control Agreement (the “Agreement”) is made and entered into as
of January 18, 2019 (the “Effective Date”), by and between Flagstar Bancorp,
Inc., a Michigan corporation (the “Company”), Flagstar Bank, FSB, a federally
chartered savings bank and wholly-owned subsidiary of the Company (the “Bank”
and, together with the Company, “Flagstar”) and James Ciroli (the “Executive”).
The Company, the Bank and Executive are referred to collectively as the
“Parties” and individually as a “Party.”
WHEREAS, Executive is currently employed as the Chief Finance Officer of the
Company and is an integral part of its management;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to ensure that
the Company will have the continuous employment of key management personnel,
such as Executive;
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of Executive in
the event of a Change in Control (as defined below);
WHEREAS, the Board believes it is essential to provide Executive with certain
severance benefits upon Executive’s termination of employment in connection with
a Change in Control.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the Parties agree as follows:
 
1.    Term. This Agreement will have an initial term of twelve (12) months
commencing on the Effective Date. On each twelve (12) month anniversary of the
Effective Date, the term of this Agreement will renew automatically for an
additional twelve (12) month period, unless Flagstar provides Executive with
written notice of non-renewal at least sixty (60) days prior to such renewal
date; provided, however, if a Change in Control occurs during the term of this
Agreement (including any renewal period), this Agreement shall continue until
the later of: (i) the first anniversary of a Change in Control Date; or (ii) the
satisfaction of all of the obligations of the Parties under the Agreement. Prior
to a Change in Control Date, this Agreement shall immediately terminate upon the
termination of Executive's employment for any reason. For the avoidance of
doubt, and notwithstanding anything to the contrary in Section 2.1 below,
Flagstar’s non-renewal of this Agreement shall not constitute a Qualifying
Termination (as defined below).
2.    Severance Benefits.
2.1    Qualifying Termination. If, during the Term, Executive’s employment is
terminated as a result of a Qualifying Termination, Executive shall be entitled
to receive the Accrued Amounts (defined below) and, subject to Executive's
timely execution and delivery (and non-revocation) of a general release and
waiver of claims in substantially the form set forth in Exhibit A (the
“Release”) (the period between the Qualifying Termination and the







--------------------------------------------------------------------------------




date that the Release becomes effective, the “Release Execution Period”),
Executive shall be entitled to receive the following:
 


(a)    a lump sum payment equal to two (2) times Executive's Base Salary and
target bonus from the Company’s Annual Incentive Program or such successor plan
or program (“AIP”) for the fiscal year in which the Qualifying Termination
occurs, which shall be paid within sixty (60) days following such termination;
provided that, if the Release Execution Period begins in one taxable year and
ends in another taxable year, payment shall not be made until the first payroll
period in January of the second taxable year;


 


 
(b)    if Executive (and his dependents) timely elects to continue health care
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), the Company will reimburse Executive (and his dependents)
monthly for COBRA healthcare continuation premiums until the earlier of: (i) the
eighteen (18) month anniversary of the Qualifying Termination; (ii) the date on
which Executive becomes eligible for health care coverage from a subsequent
employer; and (iii) the date that Executive and his spouse qualify for coverage
under Medicare. Notwithstanding the foregoing, if Flagstar’s making payments
under this Section 2.1(c) would violate the nondiscrimination rules applicable
to non-grandfathered plans under the Affordable Care Act or any successor law
(the “ACA”), or result in the imposition of penalties under the ACA and the
related regulations and guidance promulgated thereunder), the Parties agree to
reform this Section 2.1(c) in a manner as is necessary to comply with the ACA;
and
(c)    notwithstanding the terms of the Company 2016 Stock Award and Incentive
Plan (the “2016 Plan”), the Company 2006 Equity Incentive Plan, as amended, or
any applicable award documents,
all of Executive’s then-outstanding unvested stock shall become fully vested and
exercisable for the remainder of their full term.
 
2.2    Other Terminations of Employment. Notwithstanding anything to the
contrary in Section 2.1 above, in connection with any termination of employment,
Executive shall be entitled to receive the Accrued Amounts.


 
3.    Definitions.
3.1    The “Accrued Amounts” include the following:
(a)    any accrued but unpaid base salary which shall be paid on the pay date
immediately following the termination date of Executive’s employment in
accordance with Flagstar’s payroll procedures;
 
 


2





--------------------------------------------------------------------------------




(b)    any earned but unpaid payment from the AIP payment with respect to any
completed fiscal year immediately preceding the termination date of Executive’s
employment, which shall be paid on the otherwise applicable payment date, except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement;
(c)    reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with Flagstar’s
business expense reimbursement policies; and
 
(d)    vested employee benefits, if any, to which Executive may be entitled
under Flagstar’s employee benefit plans as of the termination date of
Executive’s employment; which shall be subject to, and paid in accordance with,
Flagstar's employee benefit plans.
3.2    “Base Salary” shall mean Executive's annualized base salary as of the
Effective Date, as may be subsequently adjusted upward for increases.
3.3    “Cause” shall mean the occurrence of any of the following: (i) engaging
in (A) willful or gross misconduct or (B) willful or gross neglect of duties;
(ii) repeatedly and willfully failing to adhere to the directions of the Board
or the material written policies and practices of Flagstar; (iii) any
intentionally unlawful act that causes material damage to the property or
business of Flagstar; (iv) Executive’s material breach of any provision of this
Agreement; (v) fraud, misappropriation, personal dishonesty or embezzlement by
Executive, in each case which causes material damage to the property or business
of Flagstar; or (vi) Executive’s conviction of, or plea of nolo contendere to, a
felony, a crime of moral turpitude or any crime involving Flagstar that causes
material damages to the property or business of Flagstar. For purposes of this
Agreement, no act or failure to act on the Executive’s part will be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that his or her action or omission was in the best
interests of Flagstar or an affiliate of Flagstar. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel will be conclusively presumed to be done, or
omitted to be done, in good faith and in the best interests of Flagstar or an
affiliate.
3.4     “Change in Control” is defined as the occurrence of a “Change in
Control” as defined by the 2016 Plan.
3.5    "Change in Control Date" shall be any date during the Term on which a
Change in Control occurs. 
3.6    “Disability” shall mean Executive becomes entitled to receive long-term
disability benefits under the Company long-term disability plan applicable to
Executive.
3.7    “Good Reason” shall mean the occurrence of any of the following, in each
case, without Executive's written consent:


3





--------------------------------------------------------------------------------




 
(i)    A material reduction in Executive's Base Salary or target bonus under the
AIP, from the levels then in effect;
 
(ii)    a failure by Flagstar to pay material compensation due and payable to
Executive in connection with his or her employment;
(iii)    a material adverse change or a material diminution in Executive’s
positions, reporting relationships, authorities, duties or responsibilities;
 
(iv)    a relocation of Executive's principal place of employment by more than
fifty (50) miles; or
 
(v)    any material breach by Flagstar of this Agreement.
 


Executive cannot terminate his employment for Good Reason unless Executive:
(A) gives the Company written notice of his objection to such above-described
event or condition within ninety (90) days following the occurrence of such
event or condition, (B) such event or condition is not corrected, in all
material respects, by the Company within thirty (30) days following the
Company’s receipt of such notice (or if such event or condition is not
susceptible to correction within such 30-day period, the Company has not taken
all reasonable steps within such 30-day period to correct such event or
condition as promptly as practicable thereafter) and (C)  Executive resigns his
employment not more than thirty (30) days following the expiration of the 30-day
period described in the foregoing clause (B).
 


 






 
 
3.8    “Qualifying Termination” shall occur if Executive’s employment with the
Company is terminated by Executive for Good Reason or by Flagstar without Cause
at any time during the period beginning three (3) months before and ending on
the 12-month anniversary of a Change in Control Date.




4.    Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and except as
provided in Section 2.1(c) (with respect to medical insurance continuation), any
amounts payable pursuant to Section 2 shall not be reduced by compensation
Executive earns on account of employment with another employer.
5.    Regulatory Actions.
(a)    If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), the Bank's obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Bank may in its discretion (i) pay
Executive all or part of the compensation withheld while its


4





--------------------------------------------------------------------------------




obligations were suspended, and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.
(b)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
(c)    If the Bank is in default (as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.
(d)    All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank;


(i) By the Comptroller of the Currency, or his or her designee, at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in 13(c) of
the Federal Deposit Insurance Act; or
 
(ii) (A) By the Comptroller of the Currency or his or her designee, at the time
the Comptroller, or his or her designee approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Comptroller to be in an unsafe or unsound condition.


Any rights of the parties that have already vested, however, shall not be
affected by such action.
 
















 
6.    Restrictive Covenants. In consideration of Executive entering into this
Agreement, Executive shall enter into the Non-Competition, Non-Solicitation and
Confidential Information Agreement set forth on Exhibit B.
7.    Arbitration. The Parties agree that arbitration is the required and
exclusive forum for the resolution of all disputes between them in any way
related to this Agreement or Executive’s employment and separation from
employment from Flagstar, including but not limited to, any statutory or common
law claims alleging unpaid compensation, unpaid wages or overtime pay,
discrimination, harassment, retaliation, breach of express or implied contract,
defamation and/or negligence. Specifically excluded are workers' compensation
and unemployment compensation benefits, or claims under an executive benefit
plan that specifies its claims procedure shall culminate in different
arbitration procedures. Any Party seeking to pursue a claim shall do so by
sending written notice pursuant to Section 19 hereof. Within five days
thereafter, the Party seeking arbitration will submit the claim to the American
Arbitration Association (the “AAA”).


5





--------------------------------------------------------------------------------




The arbitration will be in accordance with the national employment rules of the
AAA, except that in no event may the AAA unilaterally select an arbitrator
without the written consent of both Executive and Flagstar. The Parties may
agree to a private arbitrator mutually selected by the Parties, in which case
the AAA employment rules will apply to the conduct of the hearing. Any
arbitration proceeding will be governed by the Federal Arbitration Act. Claims
against officers, directors and other executives or agents of Flagstar are
included in this agreement to arbitrate. Flagstar will pay Executive's portion
of the AAA filing fee in an amount up to $250.00 (or the then current filing fee
if it exceeds $250.00) as well as the fees and costs of the arbitrator and any
AAA administrative costs. Any arbitration hearing will be conducted in the city
or region closest to Executive’s residence, unless the Parties mutually agree to
conduct the hearing in another location.
An arbitrator's award must be in writing, with specific findings of fact, and
will be enforceable by judgment entered upon the award in any court having
jurisdiction. In reaching any decision, the arbitrator will interpret and be
bound by this Agreement (and cannot add or disregard any provision of this
Agreement) as well as applicable federal, state or local law. Any arbitration
will provide each Party with all substantive rights and remedies provided under
any applicable federal or state law related to such claim, including but not
limited to, any legal or equitable remedy available in a court of competent
jurisdiction such as money damages and legal fees. In the event of a conflict
between this Agreement and any policy, rule or practice of Flagstar or the AAA,
the arbitrator is bound by the terms of this Agreement. Nothing in this
agreement to arbitrate precludes Flagstar or Executive from seeking temporary or
permanent injunctive or declaratory relief from a court of competent
jurisdiction relative to any alleged breach of an applicable non-compete or
trade secret agreement between the Parties. Neither Party shall be entitled to:
(i) join or consolidate claims in arbitration by or against other executives,
(ii) arbitrate any claim against the other party as a representative or member
of a class or collective action, or (iii) arbitrate any claim in a private
attorney general capacity.
 
8.    Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of the State of Michigan without regard to conflicts of
law principles.
 
 


 
9.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Executive and
Flagstar pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
10.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and Flagstar. No waiver by the Parties of any breach by
another Party of any condition or provision of this Agreement to be performed by
another Party shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by any Party in exercising any right, power, or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power, or privilege.


6





--------------------------------------------------------------------------------




11.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any amounts payable under this Agreement are subject
to any policy (whether in existence as of the Effective Date or later adopted or
amended) established by Flagstar providing for the clawback or recovery of
amounts that were paid to Executive. The Board will make any determination for
clawback or recovery in its reasonable discretion in good faith and such
determination shall be binding on all parties.
12.    Tax Withholding. Flagstar shall have the right to withhold from any
amount payable under this Agreement any federal, state, and local taxes in order
for Flagstar to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
 
13.    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.


14.    Headings. Headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.
 
15.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 


 
16.    Section 409A.
 
16.1    General Compliance. This Agreement is intended to comply with Section
409A of the Internal Revenue Code and any regulations or guidance promulgated
thereunder (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as “separation pay” or as a “short-term deferral” shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, Flagstar makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall Flagstar be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.
 


7





--------------------------------------------------------------------------------




16.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Executive in connection with
his termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is determined to
be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the "separation from service" as
determined under Section 409A or, if earlier, on Executive's death (the
“Specified Employee Payment Date”). The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.
 




 


 
17.    Section 280G. In the event that part or all of the payments or benefits
to be paid or provided to Executive under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to Executive
(“Total Payments”) will be subject to an excise tax under the provisions of Code
Section 4999 (“Excise Tax”), the Total Payments shall be reduced so that the
maximum amount of the Total Payments (after reduction) will be one dollar
($1.00) less than the amount that would cause the Total Payments to be subject
to the Excise Tax; provided, however, that the Total Payments shall only be
reduced to the extent the after-tax value of amounts received by Executive after
application of the above reduction would exceed the after-tax value of the Total
Payments received by the Executive without application of such reduction. In
making any determination as to whether the Total Payments would be subject to an
Excise Tax, consideration shall be given to whether any portion of the Total
Payments could reasonably be considered, based on the relevant facts and
circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change in Control). If
applicable, the particular payments that are to be reduced shall be subject to
the mutual agreement of Executive and the Company, with a view to maximizing the
value of the payments to Executive that are not reduced.
18.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Executive and the heirs, executors, assigns and administrators of
Executive and shall be binding upon and inure to the benefit of Flagstar and its
successors and assigns (as provided below). Executive may not assign or transfer
to others the obligation to perform Executive's duties hereunder, and there are
no third party beneficiaries to Executive's rights hereunder. Flagstar may
assign or transfer its rights and obligations under this Agreement to any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of
Flagstar. Flagstar will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Flagstar to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Flagstar would be
required to perform it if no such succession had taken place. As used in this
Section 18, “Flagstar” shall mean Flagstar as defined herein and any successor
to its business and/or assets. Any obligations of Flagstar, the Company and/or
the Bank under this Agreement shall be the joint and several obligation of each
of the Company and the Bank.


8





--------------------------------------------------------------------------------




 
19.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the Parties by like notice):






If to Flagstar:
Flagstar Bank, FSB
5151 Corporate Drive
Troy, Michigan 48098
Attention: Chairman


If to Executive:
At the last address on file with the Company.






20.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the Parties shall survive such expiration
or other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
FLAGSTAR BANCORP, INC.


 
/s/ Christine M. Reid
Christine M. Reid
Secretary








 
FLAGSTAR BANK, FSB


 
/s/ Christine M. Reid
Christine M. Reid
Secretary









 
 
EXECUTIVE


 
/s/ James K. Ciroli
James K. Ciroli









9





--------------------------------------------------------------------------------










Exhibit A


MUTUAL GENERAL RELEASE OF CLAIMS


This Mutual General Release of Claims (“Release Agreement”) is made between
James Ciroli (“Executive”) and Flagstar Bancorp, Inc., a Michigan corporation
(the “Company”), Flagstar Bank, FSB, a federally chartered savings bank and
wholly-owned subsidiary of the Company (the “Bank” and, together with the
Company, “Flagstar”) and is effective as of the Effective Date stated below. The
Company, the Bank and Executive are referred to collectively as the “Parties”
and individually as a “Party.”


THEREFORE, in consideration of the mutual promises and payment set forth in the
Agreement, this Release Agreement (Exhibit A) and the Non-Competition,
Non-Solicitation and Confidential Information Agreement (the “Non-Competition
and Confidentiality Agreement”) (Exhibit B), the receipt and adequacy of which
is acknowledged, the Parties agree as follows:


1.    Date of Termination. Executive’s date of termination is <<Termination
Date>> (“Date of Termination”). Subject to any right to continue group health
benefits under COBRA, Executive’s eligibility for all health and welfare
benefits provided by Flagstar will end on the <<Date of Termination>>. Except as
specifically provided in the Agreement, this Release Agreement and the
Non-Competition and Confidentiality Agreement attached at Exhibit B, as well as
and any written agreement signed by Executive concerning the protection of trade
secrets or intellectual property belonging to Flagstar, all other agreements,
contracts, commitments and understandings between Executive and Flagstar,
whether oral or written, concerning the subject matter of this Release Agreement
are superseded by this Release Agreement.


2.    Severance Benefits and Consideration for Release. Executive agrees that
the Severance Benefits described in the Agreement are good and valuable
consideration for this Release Agreement and are in excess of any earned wages,
benefits or other amounts to which Executive is entitled as of the Date of
Termination. Executive further acknowledges and warrants that Executive has
received all wages, bonuses, overtime, vacation pay and other benefits and
compensation due or owing by virtue of Executive’s employment, and further
specifically warrants and agrees that Executive has received all leaves of
absences, including but not limited to, all FMLA leave, and all paid or unpaid
time off that Executive requested or was otherwise eligible for while employed
by Flagstar. Executive agrees to promptly pay in full all federal, state or
local taxes due or owed on any Severance Benefits made pursuant to the
Agreement.


3.    Other Payments. In connection with Executive’s separation from employment,
on the Date of Termination, Flagstar will also pay any other vested benefits
payable upon termination for which Executive is eligible in accord with the
express terms of any agreement, benefit plan or Bank policy and applicable state
law.


4.    Protected Rights. Executive understands that nothing contained in this
Release Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment


10





--------------------------------------------------------------------------------




Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state, or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Flagstar.


5.     Mutual General Release of All Claims.


(A)     General Release by Executive. Executive fully, completely and forever
releases and discharges Flagstar Bank and Flagstar Bancorp, their current or
former parent corporations, units, divisions, subsidiaries, foundations, benefit
plans, related or affiliated entities, and all current or former officers,
directors, shareholders, employees, donors, agents, attorneys, plan
administrators, fiduciaries, successors and assigns of Flagstar Bank, Flagstar
Bancorp, and any entity or unit described above (collectively referred to as
“Released Parties”) from any and all claims, appeals, controversies, disputes,
issues, allegations, loss of services, attorneys’ fees, liabilities, grievances,
damages and causes of action of any kind, nature or description, arising from
any act, omission, conduct, fact or circumstance existing as of the date
Executive signs this Release Agreement.


This release includes, but is not limited to, all workplace disputes, issues or
allegations, and all claims or allegations for unpaid compensation, unreimbursed
expenses, bonuses, stock options, wrongful discharge, breach of contract,
negligence, defamation, fraud and personal injury (including, but not limited
to, mental or emotional anguish, humiliation, embarrassment, loss of
professional status, prestige and self-esteem), as well as all claims for loss
of consortium or support or affection, and all damages, costs, expenses,
compensation, benefits, and attorneys’ fees. This general release also includes
all claims and rights under any federal, state or local law or regulation,
including but not limited to, Title VII of Civil Rights Act of 1964, the Age
Discrimination in Employment Act (ADEA), the Family and Medical Leave Act, the
Americans with Disabilities Act, the Lilly Ledbetter Fair Pay Act, the Equal Pay
Act; the Fair Credit Reporting Act; the Genetic Information Nondiscrimination
Act; the Michigan Persons with Disabilities Civil Rights Act, the Michigan Wages
and Fringe Benefits Act, the Michigan Whistleblowers Protection Act, and the
Michigan Elliott Larsen Civil Rights Act, and/or any other federal, state or
local constitution, statute, ordinance or regulation. By signing below,
Executive acknowledges and agrees that this general release will be interpreted
in the broadest way possible under applicable law and also includes any and all
claims which in any way involve or arise from Executive’s employment or
separation from employment with Flagstar based on events occurring up to and
including the date Executive signs this Release Agreement.


By signing this Release Agreement, Executive gives up and discharges any such
issues, disputes, allegations and claims described above, except for: (i) claims
for breach of this Release Agreement; (ii) claims for health insurance benefits
under COBRA or any vested benefits under a retirement plan governed by ERISA;
(iii) statutory claims for unemployment or workers’ compensation benefits that
are not waivable as a matter of law; (iv) equity awards which by their


11





--------------------------------------------------------------------------------




terms survive the termination of Executive’s employment; and (v) rights to
indemnification and reimbursement and advancement of expenses under any charter,
bylaw, other organization document, agreement, vote of shareholders or directors
or otherwise. The Parties further agree that no future claims based on facts or
circumstances arising after the execution of this Release Agreement are waived.
Executive has the right to have a court determine the validity of the above
waiver and release of ADEA claims.


(B)    Release by Flagstar. Flagstar Bank and Flagstar Bancorp, for each of them
and their respective current or former parent corporations, units, divisions,
subsidiaries, foundations, benefit plans, related or affiliated entities, and
all current or former officers, directors, shareholders, employees, donors,
agents, attorneys, plan administrators, fiduciaries, successors and assigns of
Flagstar Bank, Flagstar Bancorp, and any entity or unit described above
(collectively referred to as “Flagstar Parties”) fully, completely and forever
releases and discharges Executive and his estate, administrators, personal
representatives, heirs and beneficiaries, from any and all claims, appeals,
controversies, disputes, issues, allegations, loss of services, attorneys’ fees,
liabilities, grievances, damages and causes of action of any kind, nature or
description, arising from any act, omission, conduct, fact or circumstance
existing as of the date Executive signs this Agreement that are known by the
Board of Directors of Flagstar Bank and Flagstar Bancorp, respectively, on such
date, except for claims under the Agreement, this Release Agreement or the
Non-Competition and Confidentiality Agreement attached as Exhibit B. Nothing in
this mutual release precludes or limits Flagstar from defending itself against
(i)_any allegations by Executive, or (ii) any of the above Released Claims
should they become public..


6.     No Admission of Liability. This Agreement is the good faith settlement of
any and all disputes existing as of the date signed or otherwise arising out of
Executive’s employment or separation of employment with Flagstar. This Agreement
does not constitute and shall not be used as an admission by either party of any
liability, wrongdoing, or violation of any law.


7.     Return of Company Property and Cooperation. Executive further agrees to
return to Flagstar on or before the Date of Termination all property in
Executive’s possession or control belonging to Flagstar, including, but not
limited to, keys, files, cellular phones, credit cards, laptops, computer
hardware or software, passwords, codes, books, customer documents, files and all
records, and to promptly reconcile all expense accounts. Executive agrees not to
retain copies of any property belonging to Flagstar, whether on paper, tape,
disk, or in any electronic or other medium after the Date of Termination.
Executive agrees to reasonably cooperate and be available to Flagstar (or its
Counsel), as the Bank may reasonably request to assist in any administrative,
agency or other matter, including litigation or potential litigation, over which
Executive may have knowledge or information based on Executive’s employment with
Flagstar. 
 
8.    Knowing and Voluntary Acknowledgment. Flagstar advises and encourages
Executive to consult with an attorney prior to signing this Release Agreement.
Executive acknowledges that (a) Executive has read this Release Agreement in its
entirety and understands all of its terms; (b) Executive has had the opportunity
to consult with an attorney of his or her own choice prior to executing this
Release Agreement; (c) Executive is responsible for any costs and fees resulting
from an attorney reviewing this Release Agreement; (d) Executive knowing, freely


12





--------------------------------------------------------------------------------




and voluntarily enters into this Release Agreement and the above general release
of claims of Executive’s own free will without any duress or coercion by
Flagstar or its representatives, in exchange for good and valuable consideration
in addition to anything of value to which Executive is otherwise entitled.


9.    Consideration Period. Executive acknowledges Executive has been given at
least twenty-one (21) days to review and consider this Agreement before signing
it. Executive acknowledges that Executive chooses to sign this Agreement prior
to the expiration of that 21-day period, Executive expressly waives any
remaining portion of the 21-day consideration period.


10.    Binding Nature, Modification, Severability and Governing Law. The waiver
of a breach of any term of this Release Agreement does not operate as a waiver
of any other or subsequent breach. This Agreement is binding on Flagstar its
affiliates and all respective successors and assigns, as well as Executive’s
personal representatives and heirs. This Release Agreement may not be assigned
by Executive without the prior written consent of the Chief Executive Officer of
Flagstar. No amendment or modification of this Release Agreement is binding
unless in writing, specifically refers to this Release Agreement, and is signed
by both Executive and the Chief Executive Officer of Flagstar. Any ambiguity in
this Release Agreement will not be construed presumptively against any party. If
any court or competent jurisdiction finds any provision of this Release
Agreement to be invalid or unenforceable, such provisions shall be considered
removed from this Release Agreement and the remaining provisions will continue
in full force and effect to the fullest extent allowed by applicable law. This
Release Agreement will be interpreted in accord with the laws of the State of
Michigan, regardless of any conflict of law provisions. This Release Agreement
may be executed by facsimile and/or in one or more counterparts, each of which
shall be deemed an original, but all of which together will constitute one
agreement.


11.    Medicare Reporting. Executive affirms that Executive is not and has never
been a recipient of Medicare benefits, is not otherwise eligible for Medicare
benefits, and Medicare has not notified Executive (nor is Executive aware of)
any Medicare liens applicable to Executive. Executive acknowledges that none of
the Separation Pay is for medical treatment or injuries to Executive caused or
attributed to the Employer. The Parties have made every effort to adequately
protect Medicare’s interest, if any, in this Release Agreement, and have not
shifted responsibility for medical treatment to Medicare in contravention of
federal law. Any present or future action or decision by Center for Medicare
Services (CMS) regarding this Release Agreement, or Executive’s eligibility or
entitlement to Medicare or Medicare payments, will not render this release void
or ineffective, or affect the finality of this Release Agreement or release of
claims. Executive waives any and all private causes of action for damages
pursuant to 42 U.S.C. 1395, and acknowledges that Flagstar will report any
payments to CMS if specifically required by law to do so.


12.     Right to Revoke and Effective Date Executive may revoke and cancel this
Release Agreement at any time seven (7) days after signing this Release
Agreement by delivering written notice of revocation to Cindy Myers at 5151
Corporate Drive, Troy, Michigan, 48098 or sending electronically to
cindy.myers@flagstar.com. This Release Agreement is not effective until the
eighth day after Employee has signed it and the revocation period has expired
without revocation


13





--------------------------------------------------------------------------------




(“Effective Date”). If Employee does so revoke, the Agreement and this Release
Agreement shall be null and void.


13.     Arbitration of Disputes. The Parties agree that arbitration is the
required and exclusive forum for the resolution of all disputes between them in
any way related to this Release Agreement or Executive’s employment and
separation from employment from Flagstar, including but not limited to, any
statutory or common law claims alleging unpaid compensation, unpaid wages or
overtime pay, discrimination, harassment, retaliation, breach of express or
implied contract, defamation and/or negligence. Specifically excluded from this
agreement are workers' compensation and unemployment compensation benefits, or
claims under an employee benefit plan that specifies its claims procedure shall
culminate in different arbitration procedures. The arbitration will be in
accordance with the national employment rules of the American Arbitration
Association (AAA), except that in no event may AAA unilaterally select an
arbitrator without the written consent of both Executive and Flagstar. The
Parties may agree to a private arbitrator mutually selected by the Parties, in
which case the AAA employment rules will apply to the conduct of the hearing.
This Release Agreement and any arbitration proceeding will be governed by the
Federal Arbitration Act (FAA). Claims against officers, directors and other
employees or agents of Flagstar are included in this agreement to arbitrate.
Flagstar will pay Executive’s portion of the AAA filing fee in an amount up to
$250.00 (or the current court filing fee if it exceeds $250.00) as well as the
fees and costs of the Arbitrator and any AAA administrative costs, subject to
the arbitrator’s authority to award damages. Any arbitration hearing will be
conducted in Michigan, in the city or region closest to Executive’s residence,
unless the Parties mutually agree to conduct the hearing in another location.


An arbitrator's award must be in writing, with findings of fact, and will be
enforceable by judgment entered upon the award in any court having jurisdiction.
In reaching any decision, the arbitrator will interpret and be bound by this
Release Agreement (and cannot add or disregard any provision of this Agreement)
as well as applicable federal, state or local law. Any arbitration will provide
each Party with all substantive rights and remedies provided under any
applicable federal or state law related to such claim, including but not limited
to, any legal or equitable remedy available in a court of competent jurisdiction
such as money damages and legal fees. In the event of a conflict between this
Agreement and any policy, rule or practice of the Flagstar or AAA, the
Arbitrator is bound by the terms of this Release Agreement. Nothing in this
agreement to arbitrate precludes Executive or Flagstar from seeking temporary or
permanent injunctive or declaratory relief from a court of competent
jurisdiction relative to any alleged breach of an applicable non-compete or
trade secret agreement between the Parties.


The arbitrator shall hear only individual claims and is prohibited from
fashioning a proceeding as a class, collective, representative, joint, or group
action or awarding relief to a group of claimants or employees in one
proceeding, to the maximum extent permitted by law. Any question or dispute
concerning the scope or validity of this paragraph and class action waiver shall
be decided by a court of competent jurisdiction and not the arbitrator. Should a
court determine that this class action waiver is invalid for any reason, the
parties hereby waive any right to arbitration of the class, collective,
representative, joint, or group action at issue and instead agree and stipulate
that such claims will be heard only by a judge and not an arbitrator or jury, to
the maximum extent permitted by law. If a Party brings an action that includes
both claims subject to arbitration under this Agreement


14





--------------------------------------------------------------------------------




and claims that by law are not subject to arbitration, all claims that are not
subject to arbitration shall be stayed until the claims subject to arbitration
are fully arbitrated. In such a situation, the arbitrator’s decision on the
claims subject to arbitration, including any determinations as to disputed
factual or legal issues, shall be dispositive and entitled to full force and
effect in any separate lawsuit on claims that by law are not subject to
arbitration.


THE PARTIES HAVE FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE FREELY AND
KNOWINGLY ENTER INTO THIS AGREEMENT AND GENERAL RELEASE.
                
WITNESS


___________________________________


Date: ______________________________


EXECUTIVE


___________________________________


Date: ______________________________


 


FLAGSTAR BANK


By: _______________________________


Its: _______________________________











 
























15





--------------------------------------------------------------------------------




Exhibit B


Non-Competition, Non-Solicitation and Confidential Information Agreement


This Non-Competition, Non-Solicitation and Confidential Information Agreement
("Non-Competition and Confidentiality Agreement") is between Flagstar Bancorp,
Inc., a Michigan corporation (the “Company”), Flagstar Bank, FSB, a federally
chartered savings bank and wholly-owned subsidiary of the Company (the “Bank”
and, together with the Company, “Flagstar”) and James Ciroli (the “Executive”),
and is effective as of the time the Executive executes this Agreement.


In consideration of Executive’s employment with Flagstar, and the compensation
and benefits to be provided to Executive by Flagstar, Executive hereby
acknowledges and agrees as follows:


1.    Confidential Information. "Confidential Information" is to be broadly
interpreted and means (i) all non- public techniques/strategies and information
that Flagstar has or Executive (in the course and scope of employment with
Flagstar) develops, compiles, acquires, or receives that has or may have
commercial value or usefulness to Flagstar, to its clients or to their
competitors in their respective businesses; (ii) all non-public information
that, if disclosed without authorization, could be detrimental to the interest
of Flagstar or its clients/customers, whether or not such information is
identified as Confidential Information or otherwise “confidential” by Flagstar
or its Clients; (iii) any consumer, customer, or employee information, including
all personally identifiable information of any consumer, customer, or employee
in any format to which Executive may have access during employment with Flagstar
and (iv) all information belonging to third parties, such as vendors, that
Flagstar is bound by contract or otherwise to keep confidential. Confidential
Information includes not only information disclosed by Flagstar (including its
employees, agents, and independent contractors) or its clients to Executive, but
also information developed or learned by Executive in the course and scope of
employment with Flagstar.


By example only and without limitation, “Confidential Information” includes all
information on trade secrets, inventions, innovations, processes, discoveries,
improvements, research or development test results, specifications, data, data
compilations and analyses, know-how, formats, employee information, subscriber
information, marketing plans, business plans, strategies, forecasts, unpublished
financial information, budgets, projections, and client, prospective client and
supplier identities and contact information, characteristics and agreements,
whether in print, in electronic files, or residing on non-public Internet sites.
Flagstar is the sole owner of the Confidential Information or is authorized by a
third party to use the Confidential Information for limited purposes. Executive
hereby irrevocably assigns to Flagstar all right, title, and interest Executive
may have or may acquire to all Confidential Information.


2.    Use of Confidential Information. At all times during Executive’s
employment with Flagstar, and after such employment ends (for any reason,
voluntarily or involuntarily), Executive shall hold in trust, keep confidential
and shall not make any direct or indirect use or disclosure of any Confidential
Information, to or for Executive’s benefit or the benefit of any third


16





--------------------------------------------------------------------------------




party. In the event that Executive is not sure whether certain information is
Confidential Information, Executive shall err on the side of caution and treat
such information as Confidential Information. It is Executive’s responsibility
to understand what is considered to be Confidential Information and to follow
any specific guidelines and procedures set forth by Flagstar to protect such
Confidential Information. Executive shall not remove any Confidential
Information from Flagstar’s premises or computer/electronic systems unless
strictly required by Executive’s job, in which case, Executive shall undertake
diligent steps to insure that it remains confidential and that it is protected
from loss, damage, theft and disclosure, and Executive shall immediately return
the Confidential Information (and any copies thereof) to Flagstar’s premises
computer/electronic systems.


Confidential Information shall not be deemed to include information that (i)
becomes generally available to the public through no fault of the Executive,
(ii) is previously known by the Executive prior to his receipt of such
information from Flagstar, (iii) becomes available to the Executive on a
non-confidential basis from a source which, to the Executive’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to Flagstar, or (iv) is required to be disclosed in order to comply
with any applicable law or court order.
3.    Protected Rights. Executive understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Flagstar. Executive may disclose Confidential Information that
qualifies as trade secrets in confidence, either directly or indirectly, to a
Federal, State, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


4.    Non-Competition. At all times during Executive’s employment with Flagstar
and for a period of one (1) year after such employment ends (for any reason,
voluntarily or involuntarily), Executive agrees that the Executive shall not, on
behalf of the Executive or for others, directly or indirectly (whether as
employee, consultant, investor, partner, sole proprietor or otherwise), be
employed by, have an ownership interest in, or perform any services for a
financial institution engaged in (or planning to become engaged in) the same
lines of business as Flagstar or its subsidiaries (“Business of Flagstar”) in
any state of the United States where the Flagstar or its subsidiaries are doing
business. The Parties agree that this provision shall not prohibit the ownership
by the Executive, solely as an investment, of securities of a person engaged in
the Business of Flagstar if (i) the Executive is not an “affiliate” (as such
term is defined in Rule 12b-2 of the regulations promulgated under the Exchange
Act) of the issuer of such securities, (ii) such securities are publicly traded
on a national securities exchange and (iii) the Executive does not, directly or
indirectly, beneficially own more than two percent (2%) of the class of which
such securities are a part.


5.    Non-Solicitation of Employees. At all times during Executive’s employment
with Flagstar, and for a period of one (1) year after such employment ends (for
any reason, voluntarily or involuntarily), Executive will not, directly or
indirectly, on behalf of Executive or any other person or entity, hire, engage
or solicit to hire for employment or consulting (or other provision of


17





--------------------------------------------------------------------------------




services) any person who is actively employed (or in the six (6) months
preceding the Executive’s termination of employment with Flagstar or its
subsidiaries was actively employed) by Flagstar or its subsidiaries. This
includes, but is not limited to, inducing or attempting to induce, or influence
or attempting to influence, any person employed by Flagstar to terminate his or
her employment with Flagstar or its subsidiaries. This paragraph does not
prohibit an employee from independently locating and applying for any public job
posting and actually being hired for such position as long as the Executive has
not been directly or indirectly involved in the process in any way.


6.    Non-Solicitation of Customers. At all times during Executive’s employment
with Flagstar, and for a period of one (1) year after such employment ends (for
any reason, voluntarily or involuntarily), Executive will not, directly or
indirectly, on behalf of the Executive or any entity/person engaged in (or
planning to become engaged in) the Business of Flagstar, solicit or accept the
business of any entity in any state of the United States where the Flagstar or
its subsidiaries are doing business who is, or was in the past (1) one year, a
customer of Flagstar or its subsidiaries.


7.    Miscellaneous. In the event any term of this Non-Competition and
Confidentiality Agreement (Exhibit B), is deemed unreasonable by a court (or
arbitrator), Flagstar and Executive agree and request that the court (or
arbitrator) reform the unreasonable terms or term to ensure the restrictive
covenants are enforceable to the maximum extent legally permissible under
Michigan law. This Non-Competition and Confidentiality Agreement, in conjunction
with the Agreement and Release Agreement (Exhibit A), constitute the full,
complete and exclusive agreement between the Parties pertaining to the subject
matters covered, and supersede all prior and contemporaneous understandings or
agreements pertaining to the subject matters covered hereby. This
Non-Competition and Confidentiality Agreement is governed by the laws of the
State of Michigan without regard it its conflict of law provisions and may not
be amended or modified except with a writing that specifically amends this
Agreement and is signed by Executive and the Chief Executive Officer of
Flagstar.


FLAGSTAR BANK, FSB


By: _____________________________


Name: ___________________________


Title: ____________________________


Date: ____________________________


FLAGSTAR BANCORP, INC.


By: _____________________________


Name: ___________________________


Title: ____________________________


Date: ____________________________


EXECUTIVE


Signature__________________________


Name (Printed):_____________________




Date: ___________________________





18



